          Case 1:19-cr-00651-LTS Document 453
                                          454 Filed 01/21/21 Page 1 of 2



                                      LAW OFFICE OF

                            Jacob Barclay Mitchell, ESQ.
                                  225 Broadway, Suite 2815
                                 New York, New York 10007

TELEPHONE: (212) 204-2574                              E-MAIL: jacobbarclaymitchell@gmail.com




January 21, 2021

Honorable Laura Taylor Swain
United States District Judge
                                                          MEMO ENDORSED
Southern District of New York
500 Pearl Street
New York, New York 10007

RE:      United States v. Constantinescu
         19 Cr. 651 (LTS)

Dear Judge Swain,

       I represent Ionela Constantinescu in the above referenced-matter and write to
request a modification of Ms. Constantinescu’s bail conditions by removing the currently
required curfew. Ionela would still be subject to standalone GPS enforced with location
monitoring.

       The reason for the request is that Ionela has been working for the past 4 months
as a driver for a transportation company. She has excelled at her job and has been
taking on additional work including pickups very early in the morning. By removing the
curfew, Ms. Constantinescu will be able to take on her additional pickups without the
extra steps of notifying pretrial services every time.

      I communicated with her pretrial services officer, Rena Bolin and with the
government in regards to this request. The government consents. Ms. Bolin consents.

Thank you for your consideration.               The requested modification is granted. DE#453
                                                resolved.
Respectfully,                                   SO ORDERED.
                                                1/21/2021
________/S/___________
                                                /s/ Laura Taylor Swain, USDJ
Jacob Mitchell
Ezra Spilke
Counsel for Ionela Constantinescu
Case 1:19-cr-00651-LTS Document 453
                                454 Filed 01/21/21 Page 2 of 2
